                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION

RUSSELL VICKERY,                 :
                                 :
           Petitioner,           :
      VS.                        :
                                 :               NO. 3:18-CV-00083-CDL-CHW
WARDEN HILTON HALL, et al.,      :
                                 :
           Respondents.          :
________________________________ :

                                         ORDER

       Presently pending before the Court are Petitioner Russell Vickery’s motions for a

certificate of appealability (“COA”) and for leave to proceed in forma pauperis on appeal

(ECF Nos. 24, 28, 29). Pursuant to the requirements of Rule 11 of the Rules Governing

Section 2254 Cases, Petitioner has not made a substantial showing of the denial of a

constitutional right. 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S. 473,

483-84 (2000). Therefore, Petitioner’s motions for a certificate of appealability (Docs. 24,

28) are DENIED. Because this Court has found that Petitioner is not entitled to a COA,

his motion to proceed in forma pauperis on appeal (ECF No. 29) is DENIED as moot.

                            SO ORDERED, this 17th day of July, 2019.


                                          s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA
